CORRECTED: DECEMBER 15, 2016



                                                 ~4F1J[N] ~{L
                                                        TO BE PUBLISHED

               ·oiuJJtttttt. Qlnurt nf
                              2016-SC-000388-KB          [CT)~,r~1P19i'/," K,w RrJ-t,bc

 KENTUCKY BAR ASSOCIATION                                               MOVANT




V.                            IN SUPREME COURT




CHRIST~NA ROSE EDMONDSON                                          RESPONDENT



                             OPINION AND ORDER

      Christina Rose Edmondson was admitted to practice law on October 9,

2006. Edmondson's bar roster address is 1720 Petersburg Road, Ste. 102,

P.O. Box'gH, Hebron, KY 41048, and her KBA number is 91597.

      Pursuant to Supreme Court Rule (SCR) 3.210 a number of disciplinary

matters came before the Board of Governors (the Board) of the Kentucky Bar

Association (KBA) as default cases. The Board recommended that Edmondson
           .                       \                               .



be suspended from the practice of law for 181 days, "to run concurrent ~th

pending discipline;" and that she be ordered to pay.the costs of this proceeding

in the amount of $672.21. Finding sufficient cause to do so, we accept the

Board's ·recommendation.
                                   I. BACKGROUND

       The charges against Edmondson arose from incidents reported in two

 separate KBA files.

 A.    KBA File No. 23921.:

       In March 2014, Paula Jones retained Edmondson to pursue a breach of

 contract claim. Edmondson filed suit in May 2014, to which the defendant

 filed a pro se response. Thereafter, Edmondson filed a motion for summary

judgment. The court granted that motion. on the issue of liability but reserved

on·the issue of damages. When Edmondson filed a motion to. set for trial on

the issue of damages, the defendant, who had retained counsel, filed a motion

to set aside the summaiy judgment. The court granted that motion, and the

defendant propounded written discovery, to which neither Jones nor

Edmondson responded. The court Wtimately issued an order compelling a

response, and Jones retained new_ counsel. As of the time the KBA filed its

Findings of Fact, the case had not been resolved.

       On August 3, 2015, Jones filed a Bar- Complaint against Edmondson

alleging that Edmondson had failed to respond to numerous phone calls and

_emails. The KBA investigated the allegations and the Inquiry Commission

issued a three count Charge, alleging that Edmondson violated: Supreme Court

Rµle (SCR) 3.130(1.3) by failing to "act with reasonable diligence and

promptness in representing a client;" SCR 3~ 130(1.4(a)(4) by failing to

"promptly comply with reasonable requests for information;" and SCR

3.130(1.16)(d) for failing to "take steps ... to protect a client's interests" upon

                                         2
 termination of representation. The KBA has attempted to serve Edmondson

 with this Charge numerous times both by certified mail and personally through ·

 the sheriffs office. However, all attempts todo so have been futile, and

 Edmondson has not responded to the Charge.

 B.    KBA File No. 23950.

       In December 2013, Kim Childress re~ned the Deters and Partners, PSC

. law firm to represent her regarding a loan dispute with Bank of America.

 Childress signed two contracts with the Deters firm, both naming Edmondson

 as the responsible attorney. One of the contracts, which did not reference the

 type of matter at issue, provided that the law firm would receive one-third of

 any recovery. The second contract, which stated the work involved recovery of

damages related to a loan modification, provided for Childress to pay a non-
                   .                                              .
refundable.retainer of $2,000 in installme~ts and to pay one-third of any

amount recovered. Childress paid $1,500 of the retainer.

      Childress had no direct contact with Edmondson after executing the

engagement contracts. However, Childress was advised that suit had been

filed, when that was not the case. Furthermore, Edmondson, without notifying

Childress, left the Deters firm and-took Childress's file with her.

      In May 2015, Childress discharged Edmondson and retained new

counsel. Childress's new counsel filed a complaint with the KBA on behalf of

Childress in August 2015.

      Following an investigation, the Inquiry Commission issued a five count

Charge alleging that Edmondson violated: SCR 3.130(1.3) by failing to "act with

                                        3
  reasonable diligence and promptness in representing a client;" SCR

  ·3.130(1.4)(a)(4) by failing to "promptly col!lply with reasonable requests for

  information;" ~CR 3.130(1.g) by making "an agreement for ... an

  unreasonable fee; SCR 3.130(L16)(d) for failing to "take steps ... to pro~ect a

  client's interests" upon termination of representation; and SCR 3.130(8.4)(c) for ·
                                                    .                       .
  engaging "in conduct involving dishonesty, fraud, deceit or misrepresentation."
                            -·

  All attempts to .serve Edmondson with this Charge failed, and she has not

  responded to the Charge.

  C.    Prior Discipline.

        On January 15, 2016, Edmondson was suspended from the practice of

  law for non-payment of her 2015-16 bar dues and for failure to obtain

  sufficient CLE credits for the 2014-15 educational year~ On August 25, 2016,

 this Court suspended Edmondson, with conditions, for 180 days to run

 consecutive to her January 15, 2016, suspension. That suspension arose from

 charges that are similar to the charges· herein and involved conduct that

 · occurred during the same general timeframe. See Kentucky Bar Association v.

 Edmondson, 493 S.W.3d 835 (Ky. 2016).

 D.    Proceedings by the Board.

       Ori July 20, 2016, ·the KBA Board of Governors considered the current

 Charges
       . against
            .
                 Edmondson. The Board voted unanimously to find

 Edmondson guilty of all counts in File No. 23950 and of the last two counts in

_ File No. 23921. Fourteen of the members voted to find her guilty of the firs~

 count in File No. 23921, while five voted to find her not guilty of that count. As

                                          4
 tp recommended discipline, the Board voted unanimously to suspend

 Edmondson from the practice of law for 181 days, with fourteen members

 voting to run that discipline concurrent with Edmondson's then-pending

discipline, and the other five voting to run the suspensions consecutively.

                                 II. ANALYSIS.

       Having reviewed the record, and noting Edmondson's failure to respond,

we agree with and adopt the Board's findings that Edmondson is guilty of the

charged offenses. Furthermore, we agree with the Board's recommended·

discipline. As noted above, Edmondson is currently ~der suspension for

failing to comply with CLE requirements and failing to pay bar dues. She is.

also serving a consecutive 180 day suspension pursuant to our order of August

25, 2016. Edmondson, 493 S.W.3d at 837. ;Because the charges in this

current case arose during. the same general timeframe and are similar to the

transgressions in the prior case, Edmondson's conduct herein merits discipline

consistent with that previously imposed. Therefore, we adopt the Board's

recommendation that Edmondson be suspended for 181 days to run

concurrently with her current suspensions. Additionally,_ we adopt the Board's

recommendation that Edmondson· be required to pay the costs associated with

this action.

ACCORDINGLY, IT.IS ORDERED THAT:

1.    Christina Rose Edmondson, KBA Number 91597, is found guilty of

      violating SCR 3.130(1.3), SCR 3.130(1.4)(a)(4), and 3.130(1.16)(d), as set



                                       5
       out in KBA File No. 23921; and of violating SCR 3.130(1.3); SCR

       3".130(1.4)(a)(4); SCR 3.130(1.5); SCR_3.130(1.16)(d); and SCR

       3.130(8A)(c) as set out in KBA File No. 23950;

 2.    Edmondson is.suspended from the practice of law for 181-days to run

       concurrently with her current suspensions;

 3.   Pursuant to SCR 3.510(3),. at the expiration of Edmondson's 181-day

       suspension, this matter shall be referred to the Character and Fitness

      Committee for proceedings under SCR 2.300;

4.    If she has not already done so, Edmondson is directed to promptly return

      all file materials in her possession or control to each of her former clients

      involved in these charges;

5.    If she has not already done so, Edmondson shall, pursuant to SCR
                             .                           J



      3.~90(b), notify, in writing, within ten days from the entry of this Opinion

      and Order, all courts in which she has matters pending and all clients

      she is currently representing of her inability to provide further legal

      services and provide the Office of Bar Counsel with a copy of all such

      notice letters, or with a certification that she has no actjve clients,

      whichever is applicable. To the extent possible and to the extent she has_

      not already done so, Edmondson must immediately cancel and cease any

      advertising activities in which she is engaged; and

6.    Finally, pursuant to SCR 3.450, Edmondson is directed t~_pay the costs

      of this action, $672.2·1, for. which execution may issue from this Court



                                        6
upon finality of this Opinion and Order.

All sitting. All concur.

ENTERED: December 15, 2016.




                                7
                   ~ttpttlttt (!lnurf nf !itnfutku
                                   2016-SC-000388-KB.

)
    KENTUCKY BAR ASSOCIATION                                                 MOVANT



    V.                            IN SUPREME COURT



    CHRISTINA ROSE EDMONDSON                                             RESPONDENT
    KBA.NO. 91597          .



                                         ORDER
          On the ·court's own Motion, this Court hereby modifies the Opinion and

    Order signed by Chief Justice Minton and entered on December 15, 2016 in

    the above-·styled case by the substitution of a riew Opinion and Order as

    a,ttached hereto in lieu of the Opinion and Order as originally entered. Said

    correction does not affect the holding and is made only to reflect   a
    typographical error on page 6, line 22.

          ENTERED: December 15, 2016.




                                         C